Citation Nr: 0313161	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for defective hearing.  

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1975 
to January 1979.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  In August 1999, the issues of entitlement to 
service connection for headaches and defective hearing and 
whether new and material evidence had been submitted to 
reopen a claim for service connection for a cervical spine 
disorder were remanded by the Board for additional 
development.  Those issues were again remanded in November 
2000 for further development.  In a June 2002 decision, the 
Board determined that new and material evidence had been 
submitted with regard to the claim for service connection for 
a cervical spine disorder, thereby reopening that claim.  
Following its June 2002 decision, the Board sought additional 
development regarding the issues of service connection for 
headaches, defective hearing, and a cervical spine disorder.  

The appellant appears to raise the issue of entitlement to 
service connection for tinnitus.  This claim is not 
inextricably intertwined with the current claims and has not 
been developed for appellate consideration by the RO.  
Therefore, this matter is referred to the RO for appropriate 
action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

As indicated, the Board undertook additional development of 
the appellant's claims in June 2002.  VA medical records were 
obtained.  However, opinions regarding the etiology of the 
appellant's headaches and defective hearing which had also 
been sought on development, were not obtained.  

Since the Board undertook the additional development, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision) because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit also invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (which permitted the Board to 
provide the notice required by 38 U.S.C. § 5103(a) and 
§ 3.159(b)(1) and provided the appellant not less than 30 
days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence developed by the Board and 
adjudicate the appellant's claims considering the newly 
obtained evidence, as well as evidence previously of record.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of what evidence VA will develop, 
and what evidence the appellant must 
furnish.  

2.  The RO should request that the claims 
file be reviewed by an audiologist, 
particularly the service audiological 
evaluations performed in December 1974, 
November 1978, and October 1986, the 
February 2002 VA audiological evaluation, 
and the February 2002 VA ear examination.  
The audiologist should be requested to 
provide the following opinions: whether it 
is more likely, less likely, or at least as 
likely as not that the appellant's 
defective hearing began in service, or if 
it preexisted service, whether it worsened 
beyond natural progress during his active 
duty service.  The audiologist should be 
requested to reconcile the February 2002 VA 
audiological evaluation opinion, that the 
appellant's hearing loss was related to 
excessive noise exposure during his reserve 
period of military service (1986 to 1992) 
and the February 2002 VA ear examination 
opinion, that the appellant's hearing loss 
occurred during his period of active 
military duty (1975-1979).  The audiologist 
should specify what information was used to 
arrive at any conclusions, and should 
provide complete rationale for all opinions 
rendered.  

3.  The claims file should be reviewed by a 
VA neurologist (if possible, by the 
neurologist who examined the appellant in 
February 2002), for the purpose of 
clarifying statements made on that 
examination.  The neurologist should 
express an opinion as to when the 
appellant's headaches began; specifically, 
did they begin in service and continue up 
to the present time.  The neurologist 
should identify what information was used 
to arrive at any conclusions, and should 
provide complete rationale for all opinions 
rendered.  

4.  Thereafter, the RO should readjudicate 
the claims for service connection for 
headaches, defective hearing, and a 
cervical spine disorder, taking into 
consideration the evidence obtained by the 
Board (the additional VA medical records), 
evidence previously of record, and the 
opinions requested above.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

5.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled 
examinations under 38 C.F.R. § 3.655, which 
hold that (1) [w]hen entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination and 
a claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited to, 
the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this section, 
the terms examination and reexamination 
include periods of hospital observation 
when required by VA (38 C.F.R. § 3.655(a)); 
and [w]hen a claimant fails to report for 
an examination scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the evidence 
of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, or 
a claim for increase, the claim shall be 
denied (38 C.F.R. § 3.655(b)).  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


